Citation Nr: 0824399	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-31 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an evaluation in excess of 10 percent for 
diabetes mellitus prior to May 13, 2005, and in excess of 20 
percent after May 13, 2005.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2003, 
January 2004, and June 2005 by the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In January 2008, the veteran presented testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  The veteran waived agency of original jurisdiction 
consideration of additional evidence submitted at the 
hearing.

Although the RO adjudicated the PTSD issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim for service connection.

The Board notes that the veteran raised the issue of 
entitlement to service connection for a back disorder in a 
September 2002 statement and for bipolar and toe disabilities 
in January 2003.  He raised the issue of entitlement to 
service connection for a dental disorder in an October 2005 
statement and for a carpal tunnel disorder and erectile 
dysfunction in June 2007.  At his January 2008 hearing he 
expressed a desire to re-open his service connection claim 
for peripheral neuropathy.  These matters are referred to the 
RO for appropriate action.

The issues of entitlement to service connection for PTSD, 
entitlement to an evaluation in excess of 10 percent for 
diabetes mellitus prior to May 13, 2005, and in excess of 20 
percent after May 13, 2005, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an October 2001 rating decision the RO denied 
entitlement to service connection for PTSD; the appellant did 
not appeal.

2.  Evidence added to the record since the October 2001 
decision is neither cumulative nor redundant of the evidence 
of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim for 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran as to 
the new and material evidence claim on appeal by 
correspondence dated in November 2003.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In the case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  

The notice requirements pertinent to the new and material 
evidence claim on appeal have been met and all identified and 
authorized records relevant to this matter have been 
requested or obtained.  Further attempts to obtain additional 
evidence as to this matter would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an October 2001 rating decision the RO denied entitlement 
to service connection for PTSD.  It was noted, in essence, 
that claimed stressors could not be verified.  The veteran 
did not appeal and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

In correspondence dated in June 2002 the veteran requested 
that his claim for entitlement to service connection for PTSD 
be reopened.  In statements and hearing testimony he 
reiterated his claim that he had PTSD including as a result 
of experiences on his ship during the repatriation of North 
Vietnamese prisoners of war in October 1968.  Evidence added 
to the record since the October 2001 includes public and 
service department records verifying, in part, the events the 
veteran described as occurring in October 1968.  

Based upon a comprehensive review of the record, the Board 
finds the evidence received in support of the veteran's 
service connection claim for PTSD is new and material.  The 
service department records received are not cumulative or 
redundant of the evidence previously of record and they raise 
a reasonable possibility of substantiating the veteran's 
claim.  Therefore, the claim must be reopened.  Matters as to 
the merits of the claim are addressed in the remand section 
of this decision.




ORDER

New and material evidence was received to reopen the claim 
for entitlement to service connection for PTSD; to this 
extent the appeal is allowed.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims by correspondence dated 
in January 2003, November 2003, March 2005, and 
November 2005.  The veteran was notified that the VCAA 
applied to all elements of a claim by correspondence dated in 
March 2006.  The Board finds, however, that as this case must 
be remanded for additional development a remedial notice 
should be provided for the increased rating issues on appeal 
as a result of the decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Although a March 2005 notice discussed 
the "duty to notify" provisions of VCAA and the evidence 
needed to substantiate the claim for an increased rating, the 
letter did not discuss the need to submit evidence that 
showed the effect of diabetes mellitus on the claimant's 
employment and daily life and did not discuss the specific 
criteria listed in Diagnostic Code 7913 required for an 
increased rating.  

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2007).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

In this case, the veteran's claim that on October 17, 1969, 
he jumped over the side of the ship to cut lose a boat loaded 
with explosives is not verified by the deck logs obtained for 
the record.  Additionally, he has indicated that his best 
friend died aboard the USS Dubuque between March and May 1968 
and this incident could not be verified by a search of public 
records in September 2004.  The Board notes, however, that he 
claims to have been exposed to combat and rocket fire during 
a period of time on shore in Da Nang.  Service records show 
the veteran was at the Da Nang Naval Station awaiting action 
on an administrative discharge during the period February 22, 
1970, to March 6, 1970.  It does not appear that any attempt 
has been made to verify the claimed stressor as to exposure 
to combat while in Da Nang.  

The Board finds that the available service department records 
are sufficient to verify events involving the veteran's ship 
the USS Dubuque and the repatriation of North Vietnamese 
seamen in October 1968, including rudder problems on the 
vessel they were given to go ashore.  To this extent, the 
incident is considered verified and a VA examination is 
required for an opinion as to whether the verified stressor 
is sufficient to warrant a diagnosis of PTSD.  Therefore, the 
Board finds additional development is required prior to 
appellate review of the service connection issue on appeal.

As to the diabetes mellitus increased rating issue on appeal, 
the Board notes that the veteran last underwent a VA 
examination for this disability in December 2004.  The 
examiner at that time stated the veteran's activities did not 
need to be regulated because of diabetes mellitus.  The 
veteran has asserted, however, that his diabetes has gotten 
worse and that his medication regimen has increased.  In 
addition, although a November 2006 supplemental statement of 
the case noted secondary claims for hypertension, neuropathy, 
and eye problems were beyond the scope of the present appeal, 
the Board finds that an additional medical evaluation is 
required to determine all of the veteran's current diabetes 
mellitus symptomatology.

VA regulations note that the compensable complications of 
diabetes are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under diagnostic code 7913.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2007).

The Court has also recently held that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that the claim for TDIU is inextricably 
intertwined with the increased rating and service connection 
claims on appeal.  Therefore, appellate review of this issue 
must be deferred pending completion of the additional 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided an 
additional VCAA notice in accordance with 
the decisions in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  This includes 
notification (1) that to substantiate his 
increased rating claim he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life, (2) generally, 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  The AMC/RO should take appropriate 
action with the applicable service 
department office to attempt to verify 
the stressor events as described by the 
veteran concerning his exposure to combat 
and rocket fire during a period of time 
at the Da Nang Naval Station from 
February 22, 1970, to March 6, 1970.  If 
unable to provide such information, they 
should be asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly.  

3.  Thereafter, the record should be 
reviewed and specific determinations 
provided, based on the complete record, 
as to which specific stressor events have 
been verified.  In reaching these 
determinations, any credibility questions 
raised by the record should be addressed.  

4.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that he has PTSD 
as a result of a verified event in 
service.  The examiner should be informed 
as to which of the claimed stressors have 
been verified.  All indicated tests and 
studies are to be performed.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

5.  The veteran should be scheduled for a 
VA medical examination for an opinion as 
to the current nature and extent of his 
service-connected diabetes mellitus 
disability.  The examiner should identify 
all present manifestations of the 
service-connected disability including 
any evidence of associated secondary 
hypertension, neuropathy, or eye 
disabilities.  The examiner should also 
address whether the veteran's activities 
must be regulated to control his 
diabetes.

A full description should be provided as 
to the effects of the service-connected 
disability upon the veteran's employment 
and daily life.  Particular emphasis 
should be placed upon any manifest 
limitation of activity alleged by the 
veteran.

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  

7.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


